Citation Nr: 0508791	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for seizure disorder.

3.  Entitlement to service connection for back injury 
residuals.

4.  Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1958.

This matter initially came before the Board on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Hartford, Connecticut.

The issues of service connection for an acquired psychiatric 
disorder and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

It appears from the veteran's June 2002 statement that he is 
raising a claim for service connection for PTSD.  This issue 
is not in appellate status and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A claim for service connection for a nervous condition 
was denied by the RO in April 1975.  

2.  The last final denial of the claim for service connection 
for nervous condition was an October 1988 rating decision, 
which found that new and material evidence had not been 
received to reopen the claim.  The veteran was notified and 
did not appeal.  

3.  Evidence received since the October 1988 RO decision is 
not cumulative and is so significant in connection with the 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim.

4.  There is no current evidence of a seizure disorder.

5.  The veteran's back injury during reserve service was 
acute and transitory and a continuing disability was not then 
present.  He has not presented competent medical evidence of 
a nexus between the current back disability and active 
military service.  


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1988 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

2.  As new and material evidence has been received, the claim 
for service connection for an acquired psychiatric disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

3.  A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104(c) 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  A lumbar spine disability was not incurred or aggravated 
by active service.  38U.S.C.A. §§ 101(2), 101(24), 106, 1110, 
1131, 5107(a), 7104(c) (West 2002); 38 C.F.R. §§ 3.6(c) (d), 
3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

In May 2000, the veteran filed claims for service connection 
for seizure and lumbar spine disorders and requested that his 
claim for service connection for an acquired psychiatric 
disorder be reopened as stated on the title page.  In April 
2001 and March 2003 letters, the RO informed the veteran of 
the requirements of VCAA.  In a statement of the case issued 
in April 2003 and a supplemental statement of the case, 
issued in August 2003, the veteran was provided with the 
applicable law and regulations regarding VCAA.  Thus, VA has 
complied with the requirements of VCAA.

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

It is noted that while the veteran was not provided with the 
law and regulations regarding new and material evidence 
criteria, the Board finds that there is no prejudice to the 
veteran in proceeding, particularly in light of the favorable 
outcome of this portion of the decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

New and Material Evidence 

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's October 1988 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim, which has been disallowed, the claims may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  As 
previously stated, the veteran's claim was filed in May 2000.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
claim to reopen.  Consequently, the current appeal will be 
decided under the old version of § 3.156(a) as is outlined in 
the decision below. 

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the October 1988 decision.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Acquired Psychiatric Disorder

Evidence before the RO at the time of its administrative 
decision in April 1975 included, the veteran's claim for 
service connection and his service medical records.  The 
service medical records show he was evaluated extensively 
beginning in March 1958 for symptoms of irrational behavior 
and hyperventilating.  He was initially unresponsive to 
questioning but managed to give a history of considerable 
harassment on his job as well as trouble with a girlfriend.  
Physical examination was normal.  He was sedated and observed 
overnight.  The diagnosis was anxiety reaction.  He was 
subsequently transferred to the US Naval Hospital at Camp 
Lejeune for further observation.  He was later considered 
over his acute anxiety and found fit for duty.  He 
experienced another episode of hyperventilation in May 1958.  
In July 1958, he was found to have hyperventilation as a 
result of anxiety reaction.  The diagnosis at discharge was 
emotional instability reaction, which existed prior to 
enlistment.  At separation in August 1958, the veteran denied 
depression or nervous trouble of any sort.  No pertinent 
psychiatric findings were recorded at the time of separation 
from service.  

In April 1975, the RO found that although the veteran was 
treated for a nervous condition while on active duty, it was 
apparently acute and transitory and the discharge examination 
failed to disclose any residuals.  

In a subsequent decision dated in October 1988, the RO found 
that that new and material evidence had not been submitted.  
Evidence considered at that time included, private treatment 
records show that in June 1971 the veteran was admitted on an 
emergency commitment for habitual excessive drinking 
following an arrest for a minor offense.  While under the 
influence of alcohol he attempted to hang himself by putting 
his belt around his neck.  

Evidence received since the October 1988 rating decision 
consists of a VA outpatient treatment records dated from 1999 
to 2003, which include diagnoses of PTSD, psychotic 
depression and anxiety.  Also of record is January 2002 
letter from the veteran's private treating physician.  The 
physician opined that the veteran's mental disability had its 
onset during military service.  

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the October 1988 RO decision, in particular the January 2002 
statement, is new, in the sense that it was not of record 
when the RO denied the claim.  Also, in view of the less 
stringent standard for materiality set forth in Hodge, it is 
also material because it addresses one of the fundamental 
requirements for service connection - namely, evidence of 
service incurrence (see Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)), which was one of the reasons the RO denied 
the claim.  The statement is pertinent to and probative of 
the fact that a post-service psychiatric disorder has been 
linked to military service by medical opinion.  Thus, since 
this evidence provides competent medical evidence of a 
current disability and of a possible correlation to his 
service in the military, which was not established when the 
RO denied his claim in October 1988, it is new and material 
to his case.  

The private physician's statement as to the onset of the 
veteran's psychiatric disability meets the regulatory 
standard of evidence "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  This provides a potential 
basis for service connection, which must, at a minimum, be 
developed, particularly under the provisions of the VCAA.  
The claim for service connection for an acquired psychiatric 
disorder is reopened.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(2), 101(24), 106, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303(a) (2004).  Annual training is an 
example of active duty for training while weekend drills are 
inactive duty.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Seizure Disorder

Available service medical records show that in early March 
1958 the veteran was treated for symptoms of irrational 
behavior and hyperventilating.  He gave a history of 
considerable harassment on his job as well as trouble with a 
girlfriend.  Physical examination was normal.  He was sedated 
and observed overnight.  The diagnosis was anxiety reaction.  
The veteran underwent further evaluation in mid-March and 
gave a history of two prior incidents of seizures with 
periods of unconsciousness lasting 15 to 20 minutes.  He had 
a third similar episode at which time he fell out and began 
to hyperventilate.  On all three occasions the seizures 
followed harassment of the veteran by the troops.  The 
clinical impression was hysteria, conversion and probable 
schizophrenic reaction.  He was subsequently transferred to 
the US Naval Hospital at Camp Lejeune for further 
observation.  

In May 1958, the veteran experienced another episode of 
hyperventilating.  He was noted as having a history of 
several prior hysteric reactions.  After reassurance and 
ammonia inhalation, he gradually assumed a normal attitude.  
In July 1958, he was again evaluated for nervousness due to 
continued harassment by his fellow troopers and sergeants.  
He was noted to have a medical history of epilepsy.  At 
separation in August 1958, clinical evaluation of the 
veteran's neurologic system was normal.  

Medical evidence of record includes reports from the 
veteran's subsequent reserve service.  A June 1975 enlistment 
examination shows that clinical evaluation of the veteran was 
normal.  In an attendant medical questionnaire, he 
specifically denied epilepsy or fits, as well as periods of 
unconsciousness, and no specific information was provided 
concerning any seizures nor did the physician's comments 
mention a seizure disorder.

VA and private treatment records together cover the period 
from 1971 to 2003.  These records primarily show treatment 
for unrelated orthopedic and psychiatric disorders.  More 
recently, in 2002, although a VA physician noted the 
veteran's prior diagnosis of epilepsy, when questioned the 
veteran did not remember having seizures and reported that he 
was not on seizure medication.  

Of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since June 1994 according 
to SSA criteria.  The primary diagnosis was osteoarthritis 
and the secondary diagnosis was bilateral carpal tunnel 
syndrome.  Medical records accompany the disability 
determination and consist of reports from both VA and non-VA 
medical sources dated from 1991 to 1995.  These records do 
not mention seizures and it was not among the impairments 
listed to support the SSA decision.  

The veteran presented testimony at a RO hearing in July 2003 
about the onset of and the severity of his claimed seizure 
disorder.  He testified that he first experienced seizures 
while in the Marine Corps.  He testified as to the facts 
surrounding the development of the seizure, specifically that 
he had been harassed by his mess sergeant, which caused him 
to have convulsions and that he was hospitalized in the 
psychiatric ward as a result.  He also testified that he only 
had one seizure following service and that he began drinking 
as a way to control them.  He testified that his last seizure 
occurred in 1962.

Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the U.S. Court of Appeals for Veterans Claims (the 
Court) noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's service medical records from his period of 
active duty show treatment for symptoms of hysteria, anxiety 
conversion reaction and emotional instability, possibly due 
to a psychiatric disorder.  A chronic seizure disorder, such 
as epilepsy, was not shown in service.  

Although the veteran's service medical records note a history 
of epileptic seizures, there is no evidence of current 
chronic disease process, and the veteran is not currently 
being treated for a seizure disorder.  See Clyburn v. West, 
12 Vet.App. 296, 301 (1999).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Moreover, no 
pertinent complaints of findings were recorded at the time of 
separation from service in 1958.  Service department 
examination reports for the veteran's subsequent reserve 
service revealed the veteran had not experienced seizures and 
that there was no residual disability from the 1958 
complaints.  As such, the veteran's service medical records 
do not affirmatively establish that chronic seizure disorder 
had its onset during active service.  

Post-service medical records show no complaints of seizures 
or a diagnosis of a chronic seizure disorder, and without a 
currently diagnosed condition, there may be no service 
connection.  Degmetich, supra.
In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his beliefs that he experienced seizures in 
service.  However, it has not been indicated that he 
possesses the requisite medical qualifications to opine on a 
matter involving medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson is generally not competent to opine on a matter 
requiring knowledge of medical principles, such as causation 
or diagnosis).  The competent evidence in this case does not 
provide a basis for favorable action on the veteran's claim. 

In the absence of competent evidence of a seizure disorder, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).

Back Injury Residuals 

Available service medical records show that in June 1958 the 
veteran was treated for sacroiliac strain after falling on 
his back.  At separation in August 1958, clinical evaluation 
of the veteran's spine was normal.  

Post service records show that in June 1971 he injured his 
low back while lifting at work.  In October 1972, he injured 
back while working in a hole when a 200-pound man fell on 
him.  He was treated for a minor ligamentous injury to the 
low back.  In January 1973, he was admitted to hospital for 
lumbar myelogram because of recurrent episodes of low back 
pain with radiation into the left leg.  The veteran was 
awarded Workmen's Compensation in 1973 for low back strain.  

Medical evidence of record also includes reports from the 
veteran's subsequent reserve service.  His enlistment 
examination in June 1975 showed clinical evaluation was 
within normal limits and that he denied recurrent back pain.  
During a period of active duty training in June 1976, the 
veteran sustained acute lumbar and cervical strain injuries 
in a motor vehicle accident.  He was seen again for continued 
back pain in September and October of 1976.

The remaining evidence of record includes VA and private 
outpatient treatment records dated from 1991 to 2003.  These 
records show that in October 1991 the veteran was treated for 
a work-related lifting injury.  In August 1992, he was 
treated for cervical spine injury sustained in a motor 
vehicle accident.  He also had some associated increased low 
back pain with radiation into the left lower extremity.  

In a November 2000 medical opinion, the veteran's treating 
physician noted that he had been treating the veteran for a 
worker's compensation injury that occurred in October 1991.  
However, at a recent office visit, the veteran brought to his 
attention that he was involved in a motor vehicle accident 
while serving in the military in June 1976.  The physician 
concluded that it was a high medical probability that the 
injuries sustained in the motor vehicle accident in 1976, 
which involved both the cervical and lumbar regions, 
initiated a traumatic onset of osteoarthritic changes in both 
the cervical and lumbar spine, which were then exacerbated in 
the work injury occurring in October 1991.  

During VA examination in September 2001, the examiner 
reviewed the claims file, noting that in June 1976 the 
veteran was accompanying his injured brother in a military 
ambulance, which was involved in an accident.  The veteran 
sustained injuries and was seen in the Emergency Room at the 
Groton Submarine Base and diagnosed with acute cervical and 
lumbar strain.  X-rays were apparently performed at that time 
documented in the claims folder and were negative.  The 
veteran was placed on muscle relaxants including Parafon 
Forte and Valium.  He was released and continued to observe 
maneuvers at the accompanying Camp Grasso in Connecticut, 
although technically, he was "no duty", for two weeks.  
Currently, the veteran states that he has continued neck and 
back pain since that time.  The examiner found no records in 
the claims folder documenting medical care since the 
veteran's release from National Guard in 1978 until 1991.  
The veteran has reported previous employment as a pipefitter.  

The examiner noted that the first medical records in the 
claims folder show medical care in 1991, and describe medical 
care for back pain related to a work injury.  There are 
multiple office notes, which document care for both the back 
and neck.  These records also document a motor vehicle 
accident in August 1992 at which time he continued to suffer 
back and neck pain.  An MRI of the cervical sine showed 
multi-level degenerative disc disease and a central disc 
bulge at C3-4.  MRI of the lumbar spine was performed in 
1992, and showed degenerative disc disease L1-L2, osteophyte 
formation and degenerative disc disease L3-L4 and to a lesser 
degree at L5-S1.  

The examiner further noted that there was no evidence in the 
claims folder to document medical care of back or neck after 
release from the National Guard in 1978.  The veteran had a 
work-related injury to his back in 1991, which is documented, 
in the claims folder after lifting a refrigerator.  He had a 
motor vehicle accident in August of 1992, which was rear-
ended, and had complaints of neck and worsening back pain 
documented in the claims folder.  The examiner then concluded 
that there was no relationship to the acute lumbosacral 
sprain and cervical sprain suffered in the service from a 
rear-ending accident n the 1976.  He stated that he was 
unable to say that it was at least as likely as not that the 
current spine conditions in the neck and back had  any 
relationship at all to the 1976 events.  He noted that there 
have been other injuries, including a second rear-ending 
accident in 1992 and a work injury in 1991.  There is no 
record to support any medical care after 1978.  Therefore the 
veteran's current complaints regarding his neck and back are 
related to his rear-ending accident in 1992, work-related 
injury in 1991 and associated age-related degenerative 
changes.  There were no residuals at this time from the acute 
lumbosacral sprain and cervical sprain from rear-ending in 
1976.

The veteran presented testimony at a RO hearing in July 2003 
about the onset of and the severity of his claimed spinal 
disability.  He testified as to the facts surrounding his 
1976 injury as well as his subsequent treatment.  He 
testified that he was last treated for his back in 1979.  The 
veteran also testified as to his current condition.

Analysis

Service medical records fail to reveal any back or neck 
complaints other than the single episode in 1958 and the 
injury in 1976.  Despite the back injury in 1976, the veteran 
was not diagnosed as having any chronic disability.  In light 
of the fact that he continued to serve for approximately two 
more years without any further treatment, it is evident that 
his symptoms resolved in service.  It is also crucial to 
point out that the veteran has essentially conceded that with 
the exception of treatment in 1979, he had not sought regular 
treatment for his back for many years after service until his 
work-related injury in 1991.  It must be concluded, 
therefore, that the in-service injury was acute and 
transitory and resolved without residual disability.  As 
such, the veteran's service medical records do not 
affirmatively establish that a chronic back disability had 
its onset during reserve service.

Moreover, the lack of any evidence of continuing back pain or 
back symptoms in the intervening 13 years between the period 
of reserve service and the initial treatment for a back 
disability in 1991, is itself evidence which tends to show 
that the back injury in 1976 did not result in any 
disability.  Rather, it is clear upon review of the record 
that the veteran suffered significant post service injuries 
to his back following his discharge from the reserves.  
Specifically, in 1991, he injured his back while lifting at 
work and again in 1992 in motor vehicle accident.  

As noted above, there is some disagreement among the 
examining physicians as to etiology of the veteran's back 
disability.  The Board has considered the private physician's 
statements that the back disability is related to service.  
However, the VA examination report contradicts this 
assertion.  Therefore, the private opinion must be assessed 
by the Board to determine its relative probative value. 

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the VA examiner is the most 
persuasive.  It is accorded more weight as it was clearly 
based on a review of the claims folder.  The doctor reviewed 
the veteran's medical history before reaching his conclusion 
and supported his opinion by clinical findings in the record.  
Also, he specifically discussed the history of the veteran's 
back injuries during and after service.  

In contrast, regarding the opinion offered by the private 
physician it does not appear that he had the same familiarity 
with the complete record.  The opinion was conclusory, and 
the medical basis for reaching the conclusion that the 
veteran's back disability is related to service was based on 
the veteran's history.  There is no indication that he 
reviewed the veteran's medical history, as found in the 
claims file, in formulating his opinion.  This particular 
medical opinion, in context, is merely the recordation of the 
history as related by the veteran, and does not represent a 
medical conclusion or opinion by the author.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Thus, to the extent that this 
clinical record based a finding on a recitation by the 
veteran of his own medical history, the information is not 
probative evidence as to the etiology of the veteran's back 
disability.  Also, with regard to medical evidence, a 
diagnosis or opinion by a health care professional is not 
conclusive and is not entitled to absolute deference.  The 
Court has provided guidance for weighing medical evidence and 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet.App. 109, 112 (1999).  As the evidence is not 
probative, it cannot form the basis of competent medical 
evidence of a nexus.  

Therefore after weighing all the evidence, the Board adopts 
the VA examiner's conclusion, and, in light of the other 
evidence of record, the opinion is sufficient to satisfy the 
statutory requirements of producing an adequate statement of 
reasons and bases where the expert has fairly considered 
material evidence, which appears to support the veteran's 
position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his current symptoms and beliefs that his back 
disorder was incurred in or aggravated by service.  However, 
it has not been indicated that he possesses the requisite 
medical qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski , 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  Therefore, he 
does not possess the requisite medical knowledge to refute 
the medical conclusion in the evidence of record.  

Lastly, the Board recognizes that the SSA records indicate 
that the veteran has been found to be entitled to disability 
benefits from that agency.  It must be remembered, however, 
that SSA's eligibility criteria are not concerned with 
whether the claimed disorders are related in any way to 
military service.  Moreover, an SSA determination as to 
disability, though pertinent, is not controlling for VA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for back injury residuals and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002).


ORDER

Evidence submitted since the October 1988 RO decision 
constitutes new and material evidence sufficient to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder.  The claim is reopened.

Entitlement to service connection for seizure disorder is 
denied.

Entitlement to service connection for back injury residuals 
is denied.


REMAND

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim for 
service connection for an acquired psychiatric disorder has 
been reopened, further development is required.

As noted above, the claims file contains medical evidence 
suggesting that the veteran has a psychiatric disorder may 
have had its onset during service; however, the August 1958 
separation physical examination did not note the presence of 
any psychiatric symptoms and post service treatment records 
show psychiatric treatment in the late 1990s, many years 
after service discharge.  However, the veteran's private 
physician indicated that the veteran's mental disability 
possibly started while the veteran was in service.  The 
medical basis for this opinion was not given, nor was it 
indicated in the statement whether the physician reviewed the 
claims folder and service medical records prior to rendering 
his opinion.  

Accordingly, a more definitive medical evidence on the 
question of whether the veteran currently has an acquired 
psychiatric disorder and an opinion as to its onset is needed 
before the claim on the merits can be properly adjudicated.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) 
(emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions).  
The current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Lastly, the issue of entitlement to TDIU is inextricably 
intertwined with the issue of entitlement to service 
connection for an acquired psychiatric disorder.  The TDIU 
issue must accordingly be deferred pending action by the RO 
on the service connection issue.  Also, the veteran has also 
not otherwise been advised of the notice provisions of the 
VCAA with respect to his claim for TDIU.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  In the present 
case, regarding the issue of TDIU, the 
letter should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond. 

2.  The RO should also request the 
veteran to provide the names and 
addresses of all medical care providers, 
VA or non-VA, which have provided 
psychiatric treatment since service 
discharge in August 1958.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are also 
to be notified of unsuccessful efforts in 
this regard and afforded an opportunity 
to submit the identified records.

3.  The veteran should then be afforded a 
VA psychiatric examination.  Prior to the 
examination, the claims folder must be 
made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
psychiatrist.  The psychiatrist should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  

The psychiatrist should discuss the 
nature and extent of any psychiatric 
disorder, if present, and then set forth 
the medical probabilities that this 
disorder, if present, is traceable to any 
symptoms or treatment the veteran 
experienced during his military service.  
Specifically, if the veteran has an 
acquired psychiatric disorder, is it at 
least as likely as not that the first 
clinical manifestations of it occurred 
while the veteran was in service from 
August 1956 to August 1958, or within one 
year following the veteran's separation 
from service in August 1958.  Any opinion 
provided should include discussion of 
specific evidence of record, including 
service medical records and the January 
2002 opinion from the private physician.  
The basis for the conclusions reached 
should be stated in full, and any opinion 
contrary to those already of record 
should be reconciled, to the extent 
possible.  If the physician is unable to 
answer any of the questions posed with 
any degree of medical certainty, he or 
she should clearly so state.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  The RO 
should determine whether the veteran 
meets the rating criteria for TDIU set 
forth in 38 C.F.R. §§  4.15, or 4.16(a).  
The RO should also determine whether the 
veteran is precluded, solely by service-
connected disabilities, from following a 
substantially gainful occupation and, if 
he is so precluded, assign TDIU, if 
appropriate.  If the benefits sought on 
appeal remain denied, the RO must furnish 
the veteran an appropriate supplemental 
statement of the case and allow him a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


